--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.30
 
 

$164,000 
 June 1, 2009

 
 
FEE NOTE
 
FOR VALUE RECEIVED, GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Nevada corporation
(the “Maker”), hereby promises to pay to CVC California, LLC, a Delaware limited
liability company (“CVC”), or registered assigns (collectively with CVC, the
“Payee”), the sum of One Hundred Sixty-Four Thousand ($164,000) Dollars (the
“Principal”), with interest thereon, on the terms and conditions set forth
herein and in the Revolving Credit and Term Loan Agreement dated as of August
31, 2008 by and between CVC and the Maker (as same has been and may hereafter be
amended, modified, supplemented and/or restated from time to time, the “Loan
Agreement”).  Terms defined in the Loan Agreement and not otherwise defined
herein shall have the meanings assigned thereto in the Loan Agreement.
 
Payments of principal of, interest on and any other amounts with respect to this
Fee Note (this “Note”) are to be made in lawful money of the United States of
America.
 
1.           Payments.
 
      (a)           Interest. This Note shall bear interest (“Interest”) on
Principal amounts outstanding from time to time from the date hereof at the rate
of seven (7%) percent per annum; provided, however, that during the continuance
of any Event of Default, the Interest rate hereunder shall be increased to
twelve (12%) percent per annum.  All Interest shall be computed on the daily
unpaid Principal balance of this Note based on a three hundred sixty (360) day
year, and shall be payable monthly in arrears on the first day of each calendar
month commencing July 1, 2009 and on the maturity hereof.
 
      (b)           Principal.  The Principal of this Note shall be payable in
full on August 31, 2011.
 
      (c)           Non-Business Day.  If any scheduled payment date as
aforesaid is not a business day in the State of California or the State of
Florida, then the payment to be made on such scheduled payment date shall be due
and payable on the next succeeding business day, with additional interest on any
Principal amount so delayed for the period of such delay.
 
1

--------------------------------------------------------------------------------


 
2.           Prepayment.
 
      (a)           Optional Prepayment of Principal. The unpaid Principal
balance of this Note may, at the Maker’s option, be prepaid in whole or in part,
without premium or penalty, at any time or from time to time upon twenty (20)
days’ prior written notice to the Payee.
 
      (b)           Mandatory Prepayment of Principal.  The Principal of this
Note may be required to be prepaid in accordance with Section 2.07 of the Loan
Agreement.
 
      (c)           Interest. Each prepayment of Principal shall be accompanied
by all accrued Interest on the Principal amount prepaid accrued to the date of
prepayment.
 
      (d)           Application of Payments.  Any and all prepayments hereunder
shall be applied first to unpaid accrued Interest on the Principal amount being
prepaid, and then to Principal.
 
3.           Loan Documents.  This Note is issued pursuant to the terms of the
Loan Agreement and is secured pursuant to the provisions of certain “Security
Documents” referred to in the Loan Agreement.  This Note is entitled to all of
the benefits of the Loan Agreement and in said Security Documents, including
provisions governing the payment and the acceleration of maturity hereof, which
agreements and instruments are hereby incorporated by reference herein and made
a part hereof.  The occurrence and continuance of an Event of Default under the
Loan Agreement shall constitute a default under this Note and shall entitle the
Payee to accelerate the entire indebtedness hereunder and take such other action
as may be provided for in the Loan Agreement and/or in any and all other
instruments evidencing and/or securing the indebtedness under this Note, or as
may be provided under the law.
 
4.           Communications and Notices.  Except as otherwise specifically
provided herein, all communications and notices provided for in this Note shall
be sent by reputable overnight courier or facsimile to the Payee at the Payee’s
address as provided to the Secretary of the Maker from time to time and, if to
the Maker, at 3191 Temple Avenue, Suite 250, Pomona, California 91768,
Attention: Timothy J. Koziol, Fax # (909) 444-8356.  Any notice sent by
overnight courier shall be deemed given on the third (3rd) Business Day after
being deposited with the courier with all charges prepaid or billed to the
account of the sender. Any notice sent by facsimile shall be deemed received on
the date on which such notice is sent if such notice is sent during normal
business hours at the point of receipt (or otherwise on the next succeeding
Business Day).  The Maker and the Payee may from time to time change their
respective addresses or fax numbers, for purposes of this Section 5, by written
notice to the other parties; provided, however, that notice of such change shall
be effective only upon receipt.
 
5.           Governing Law.  This Note shall be construed in accordance with and
governed by the laws of the State of New York, except to the extent superseded
by Federal enactments.
 
6.           Assignment.  This Note shall be binding upon and shall inure to the
benefit of the respective successors and permitted assigns of the parties
hereto, provided that the Maker may not assign any of its rights or obligations
hereunder without the prior written consent of the Payee.
 
7.           Waiver and Amendment.  No waiver of a right in any instance shall
constitute a continuing waiver of successive rights, and any one waiver shall
govern only the particular matters waived.  Neither any provision of this Note
nor any performance hereunder may be amended or waived except pursuant to an
agreement in writing signed by the party against whom enforcement thereof is
sought.  Except as otherwise expressly provided in this Note, the Maker hereby
waives diligence, demand, presentment for payment, protest, dishonor,
nonpayment, default, notice of any and all of the foregoing, and any other
notice or action otherwise required to be given or taken under the law in
connection with the delivery, acceptance, performance, default, enforcement or
collection of this Note, and expressly agrees that this Note, or any payment
hereunder, may be extended, modified or subordinated (by forbearance or
otherwise) from time to time, without in any way affecting the liability of the
Maker.  The Maker further waives the benefit of any exemption under the
homestead exemption laws, if any, or any other exemption, appraisal or
insolvency laws, and consents that the Payee may release or surrender, exchange
or substitute any personal property or other collateral security now held or
which may hereafter be held as security for the payment of this Note.
 
2

--------------------------------------------------------------------------------


 
8.           Usury Savings Clause.  All agreements between the Maker and the
Payee are hereby expressly limited to provide that in no contingency or event
whatsoever, whether by reason of acceleration of maturity of the indebtedness
evidenced hereby or otherwise, shall the amount paid or agreed to be paid to the
Payee for the use, forbearance or detention of the indebtedness evidenced hereby
exceed the maximum amount which the Payee is permitted to receive under
applicable law.  If, from any circumstances whatsoever, fulfillment of any
provision hereof or of the Loan Agreement or any Loan Document thereunder, at
the time performance of such provision shall be due, shall involve transcending
the limit of validity prescribed by law, then, ipso facto, the obligation to be
fulfilled shall automatically be reduced to the limit of such validity, and if
from any circumstance the Payee shall ever receive as interest an amount which
would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the principal balance of any of
the Maker’s Obligations (as such term is defined in the Loan Agreement) to the
Payee, and not to the payment of interest hereunder.  To the extent permitted by
applicable law, all sums paid or agreed to be paid for the use, forbearance or
detention of the indebtedness evidenced by this Note shall be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full, to the end that the rate or amount of interest on account
of such indebtedness does not exceed any applicable usury ceiling.  As used
herein, the term “applicable law” shall mean the law in effect as of the date
hereof, provided, however, that in the event there is a change in the law which
results in a higher permissible rate of interest, then this Note shall be
governed by such new law as of its effective date.  This provision shall control
every other provision of all agreements between the Maker and the Payee.
 
9.           Collection Costs.  In the event that the Payee shall place this
Note in the hands of an attorney for collection during the continuance of any
Event of Default, the Maker shall further be liable to the Payee for all costs
and expenses (including reasonable attorneys’ fees) which may be incurred by the
Payee in enforcing this Note, all of which costs and expenses shall be
obligations under and part of this Note; and the Payee may take judgment for all
such amounts in addition to all other sums due hereunder.
 
[The remainder of this page is intentionally blank]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Maker has executed this Note on the date first above
written.
 

      GENERAL ENVIRONMENTAL MANAGEMENT, INC.            
 
   
/s/ Timothy Koziol
 
 
   
Timothy Koziol
Chief Executive Officer
 

 
 
4